DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12-13, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, claim 5 recites the limitation “wherein the polynomial comprises calculating a Legendre polynomial”. It is unclear what is required by this limitation in the claims. How can a polynomial comprise performing a calculation? Is this limitation requiring that the polynomial be a Legendre polynomial? Something else? Clarification is required. For examination purposes, this limitation will be interpreted as requiring that the polynomial is a Legendre polynomial.

Regarding claims 12-13 and 23, the phrase "plate-like" renders the claim(s) indefinite because the claim(s) uses an approximation, thereby rendering the scope of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-13, 16-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sofka et al. (Sofka et al., Automatic Detection and Measurement of Structures in Fetal Head Ultrasound Volumes Using Sequential Estimation and Integrated Detection Network, IEEE Transactions on Medical Imaging Vol. 33, No. 5, May 2014, hereafter Sofka) in view of Chalana et al. (US20080146932, hereafter Chalana).
Regarding claim 1, Sofka discloses a method, the method comprising:
acquiring three dimensional (3D) ultrasound data of a volumetric region of interest (ROI) from an ultrasound probe (Sofka, Pg 1054, Col 2, Para 2; “automatic fetal head and brain (AFHB) measurements from 3-D ultrasound”)
identifying a select set of the 3D ultrasound data corresponding to an object of interest within the volumetric ROI (Sofka, Pg 1054, Col 2, Para 2; “input to the AFHB system is an ultrasound volume and a name of an anatomical part to be measured”);
(Sofka, Pg 1057, Col 2, Para 1; “the best position and size candidate is used to initialize robust 3-D segmentation. Some of the above algorithms use discriminative learning to reach accurate results at acceptable computational speeds”) (Sofka, Pg 1055, Col 1, Para 2; “The state-of-the-art techniques for finding anatomical structures in 3-D ultrasound images focus on automatic [7], [8] and semi-automatic [9] segmentation and detection [10], [11].”);
generating a visualization plane of the object of interest (Sofka, Pg 1054, Col 2, Para 2; “The output of the system is a visualization of the plane with correct orientation and centering as well as biometric measurement of the anatomy”) (Sofka, Pg 1056, Para 2; “The Automatic Fetal Head and Brain measurement system automatically finds the standard visualization plane of a requested anatomy and displays the measurement value.”); and
displaying the visualization plane on a display (Sofka, Pg 1054, Col 2, Para 2; “The output of the system is a visualization of the plane with correct orientation and centering as well as biometric measurement of the anatomy”).
Sofka does not disclose wherein the volumetric ROI includes at least a portion of a uterus.
In an analogous field of fetal 3D ultrasound imaging, Chalana discloses wherein the volumetric ROI includes at least a portion of a uterus (Chalana, Para 20; “The preferred form of the invention is a three dimensional (3D) ultrasound-based system and method using a hand-held 3D ultrasound device to acquire at least one 3D data set of a uterus”) (Chalana, Para 298; “The handle 12 includes a trigger 14 that allows the user to initiate an ultrasound scan of a selected anatomical portion, and a cavity selector 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka wherein the volumetric ROI includes at least a portion of a uterus in order to diagnose for fetal conditions as taught by Chalana (Chalana, Para 3).

Regarding claim 2, Sofka as modified by Chalana above discloses all of the limitations of claim 1 as discussed above.
Sofka does not disclose wherein the object of interest is a uterine cavity.
However, Chalana further discloses wherein an object of interest is a uterine cavity (Chalana, Para 20; “The preferred form of the invention is a three dimensional (3D) ultrasound-based system and method using a hand-held 3D ultrasound device to acquire at least one 3D data set of a uterus”) (Chalana, Para 298; “The handle 12 includes a trigger 14 that allows the user to initiate an ultrasound scan of a selected anatomical portion, and a cavity selector 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above wherein the object of interest is a uterine cavity in order to diagnose for fetal conditions as taught by Chalana (Chalana, Para 3).

Regarding claim 12, Sofka as modified by Chalana above discloses all of the limitations of claim 1 as discussed above.

However, Chalana further discloses detecting a plurality of plate- like structures within the 3D ultrasound data of the volumetric ROI (Chalana, Para 27-33; “subjecting the image of the first process to an intensity-based segmentation process where dark pixels (representing fluid) are automatically separated from bright pixels (representing tissue and other structures) […] The result is a fixed 3D mosaic image of the uterus and the amniotic fluid volumes or regions in the uterus from the four separate image cones”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above to detect a plurality of plate-like structures within the 3D ultrasound data of the volumetric ROI in order to allow for the use of a threshold scheme that is good at retaining long connected edges (Chalana Para 188).
Sofka as modified by Chalana above is interpreted as disclosing the limitations in this claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Regarding claim 13, Sofka as modified by Chalana above discloses all of the limitations of claim 12 as discussed above.
Sofka does not disclose applying a dynamic hysteresis threshold to each of the plurality of plate-like structures by adjusting voxel intensities of the plurality of plate-like structures.
(Chalana, Para 188-190; “Significant edge points are then determined by thresholding the gradient magnitudes using a hysteresis thresholding operation […] Pixels in scanlines crossing a boundary edge location will exhibit two gradient transitions depending on the pixel intensity directionality. Each gradient transition is given a positive or negative value depending on the pixel intensity directionality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above to include applying a dynamic hysteresis threshold to each of the plurality of plate-like structures by adjusting voxel intensities of the plurality of plate-like structures in order to allow for the use of a threshold scheme that is good at retaining long connected edges (Chalana Para 188).
Sofka as modified by Chalana above is interpreted as disclosing the limitations in this claim as best understood by the Examiner in view of the clarity deficiencies outlined above

Regarding claim 16, Sofka discloses an ultrasound imaging system (Sofka, Pg 1054, Col 2, Para 2; “automatic fetal head and brain (AFHB) measurements from 3-D ultrasound”) comprising:
(Sofka, Pg 1054, Col 2, Para 2; “automatic fetal head and brain (AFHB) measurements from 3-D ultrasound”);
a display (Sofka, Pg 1056, Col 1, Para 2; “The system is fast: eight structures and six measurements are displayed on a standard desktop computer within 14.7 or 6.9 s when using CPU or GPU, respectively”);
a memory configured to store programmed instructions (Sofka, Pg 1056, Col 1, Para 2; “The system is fast: eight structures and six measurements are displayed on a standard desktop computer within 14.7 or 6.9 s when using CPU or GPU, respectively”); and
a controller circuit having one or more processors, the controller circuit is configured to execute the programmed instructions stored in the memory (Sofka, Pg 1056, Col 1, Para 2; “The system is fast: eight structures and six measurements are displayed on a standard desktop computer within 14.7 or 6.9 s when using CPU or GPU, respectively”), wherein the controller circuit when executing the programmed instructions perform the following operations:
collect the 3D ultrasound data from an ultrasound probe (Sofka, Pg 1054, Col 2, Para 2; “a system for automatic fetal head and brain (AFHB) measurements from 3-D ultrasound”);
identify a select set of the 3D ultrasound data corresponding to an object of interest within the volumetric ROI (Sofka, Pg 1054, Col 2, Para 2; “input to the AFHB system is an ultrasound volume and a name of an anatomical part to be measured”);
(Sofka, Pg 1057, Col 2, Para 1; “the best position and size candidate is used to initialize robust 3-D segmentation. Some of the above algorithms use discriminative learning to reach accurate results at acceptable computational speeds”) (Sofka, Pg 1055, Col 1, Para 2; “The state-of-the-art techniques for finding anatomical structures in 3-D ultrasound images focus on automatic [7], [8] and semi-automatic [9] segmentation and detection [10], [11].”);
generate a visualization plane of the object of interest (Sofka, Pg 1054, Col 2, Para 2; “The output of the system is a visualization of the plane with correct orientation and centering as well as biometric measurement of the anatomy”) (Sofka, Pg 1056, Para 2; “The Automatic Fetal Head and Brain measurement system automatically finds the standard visualization plane of a requested anatomy and displays the measurement value.”); and
display the visualization plane on the display (Sofka, Pg 1054, Col 2, Para 2; “The output of the system is a visualization of the plane with correct orientation and centering as well as biometric measurement of the anatomy”).
Sofka does not disclose wherein the volumetric ROI includes at least a portion of a uterus.
In an analogous field of fetal 3D ultrasound imaging, Chalana discloses wherein the volumetric ROI includes at least a portion of a uterus (Chalana, Para 20; “The preferred form of the invention is a three dimensional (3D) ultrasound-based system and method using a hand-held 3D ultrasound device to acquire at least one 3D data set of a uterus”) (Chalana, Para 298; “The handle 12 includes a trigger 14 that allows the user to initiate an ultrasound scan of a selected anatomical portion, and a cavity selector 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka wherein the volumetric ROI includes at least a portion of a uterus in order to diagnose for fetal conditions as taught by Chalana (Chalana, Para 3).

Regarding claim 17, Sofka as modified by Chalana above discloses all of the limitations of claim 16 as discussed above.
Sofka does not disclose wherein the object of interest is a uterine cavity.
However, Chalana further discloses wherein an object of interest is a uterine cavity (Chalana, Para 20; “The preferred form of the invention is a three dimensional (3D) ultrasound-based system and method using a hand-held 3D ultrasound device to acquire at least one 3D data set of a uterus”) (Chalana, Para 298; “The handle 12 includes a trigger 14 that allows the user to initiate an ultrasound scan of a selected anatomical portion, and a cavity selector 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above wherein the object of interest is a uterine cavity in order to diagnose for fetal conditions as taught by Chalana (Chalana, Para 3).

Regarding claim 22, Sofka discloses a tangible and non-transitory computer readable medium (Sofka, Pg 1056, Col 1, Para 2; “The system is fast: eight structures and six measurements are displayed on a standard desktop computer within 14.7 or 6.9 s when using CPU or GPU, respectively”) comprising one or more computer software modules configured to direct one or more processors to:
acquire three dimensional (3D) ultrasound data of a volumetric region of interest (ROI) from an ultrasound probe (Sofka, Pg 1054, Col 2, Para 2; “automatic fetal head and brain (AFHB) measurements from 3-D ultrasound”);
identify a select set of the 3D ultrasound data corresponding to an object of interest within the volumetric ROI (Sofka, Pg 1054, Col 2, Para 2; “input to the AFHB system is an ultrasound volume and a name of an anatomical part to be measured”);
segment the object of interest from the select set of the 3D ultrasound data (Sofka, Pg 1057, Col 2, Para 1; “the best position and size candidate is used to initialize robust 3-D segmentation. Some of the above algorithms use discriminative learning to reach accurate results at acceptable computational speeds”) (Sofka, Pg 1055, Col 1, Para 2; “The state-of-the-art techniques for finding anatomical structures in 3-D ultrasound images focus on automatic [7], [8] and semi-automatic [9] segmentation and detection [10], [11].”);
generate a visualization plane of the object of interest (Sofka, Pg 1054, Col 2, Para 2; “The output of the system is a visualization of the plane with correct orientation and centering as well as biometric measurement of the anatomy”) (Sofka, Pg 1056, Para 2; “The Automatic Fetal Head and Brain measurement system automatically finds the standard visualization plane of a requested anatomy and displays the measurement value.”); and
(Sofka, Pg 1054, Col 2, Para 2; “The output of the system is a visualization of the plane with correct orientation and centering as well as biometric measurement of the anatomy”).
Sofka does not disclose wherein the volumetric ROI includes at least a portion of a uterus.
In an analogous field of fetal 3D ultrasound imaging, Chalana discloses wherein the volumetric ROI includes at least a portion of a uterus (Chalana, Para 20; “The preferred form of the invention is a three dimensional (3D) ultrasound-based system and method using a hand-held 3D ultrasound device to acquire at least one 3D data set of a uterus”) (Chalana, Para 298; “The handle 12 includes a trigger 14 that allows the user to initiate an ultrasound scan of a selected anatomical portion, and a cavity selector 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka wherein the volumetric ROI includes at least a portion of a uterus in order to diagnose for fetal conditions as taught by Chalana (Chalana, Para 3).

Regarding claim 23, Sofka as modified by Chalana above discloses all of the limitations of claim 22 as discussed above.
Sofka does not disclose wherein the one or more processors are further directed to detect a plurality of plate-like structures within the 3D ultrasound data of the volumetric ROI; and apply a dynamic hysteresis threshold to each of the plurality of plate-like structures by adjusting voxel intensities of the plurality of plate-like structures.

detecting a plurality of plate- like structures within the 3D ultrasound data of the volumetric ROI (Chalana, Para 27-33; “subjecting the image of the first process to an intensity-based segmentation process where dark pixels (representing fluid) are automatically separated from bright pixels (representing tissue and other structures) […] The result is a fixed 3D mosaic image of the uterus and the amniotic fluid volumes or regions in the uterus from the four separate image cones”); and
applying a dynamic hysteresis threshold to each of the plurality of plate-like structures by adjusting voxel intensities of the plurality of plate-like structures (Chalana, Para 188-190; “Significant edge points are then determined by thresholding the gradient magnitudes using a hysteresis thresholding operation […] Pixels in scanlines crossing a boundary edge location will exhibit two gradient transitions depending on the pixel intensity directionality. Each gradient transition is given a positive or negative value depending on the pixel intensity directionality”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above wherein the one or more processors are further directed to detect a plurality of plate-like structures within the 3D ultrasound data of the volumetric ROI; and apply a dynamic hysteresis threshold to each of the plurality of plate-like structures by adjusting voxel intensities of the plurality of plate-like structures in order to allow for the use of a threshold scheme that is good at retaining long connected edges (Chalana Para 188).
Sofka as modified by Chalana above is interpreted as disclosing the limitations in this claim as best understood by the Examiner in view of the clarity deficiencies outlined above

Regarding claim 24, Sofka as modified by Chalana above discloses all of the limitations of claim 22 as discussed above.
Sofka does not disclose wherein the object of interest is a uterine cavity.
However, Chalana further discloses wherein an object of interest is a uterine cavity (Chalana, Para 20; “The preferred form of the invention is a three dimensional (3D) ultrasound-based system and method using a hand-held 3D ultrasound device to acquire at least one 3D data set of a uterus”) (Chalana, Para 298; “The handle 12 includes a trigger 14 that allows the user to initiate an ultrasound scan of a selected anatomical portion, and a cavity selector 16.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above wherein the object of interest is a uterine cavity in order to diagnose for fetal conditions as taught by Chalana (Chalana, Para 3).

Claims 3, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sofka and Chalana applied to claims 1, 16, and 22 above, and in further view of Munrow (US20070161905).
Regarding claim 3, Sofka as modified by Chalana above discloses all of the limitations of claim 1 as discussed above.

In an analogous ultrasound imaging field of endeavor Munrow discloses wherein an object of interest is an endometrial cavity (Munrow, Para 17; “For example, to image the endometrial cavity one may use a higher frequency and then switch to a lower frequency to image large myomas.”) (Munrow, Para 7; “What is needed is a small ultrasound array that may be inserted directly into the uterine cavity for imaging the endometrium, uterus and surrounding pelvic anatomy for diagnostic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above wherein the object of interest is an endometrial cavity in order to allow for diagnosis of a variety of diseases as taught by Munrow (Munrow, Para 6-7).

Regarding claim 18, Sofka as modified by Chalana above discloses all of the limitations of claim 16 as discussed above.
Sofka as modified by Chalana above does not clearly and explicitly disclose wherein the object of interest is an endometrial cavity.
In an analogous ultrasound imaging field of endeavor Munrow discloses wherein an object of interest is an endometrial cavity (Munrow, Para 17; “For example, to image the endometrial cavity one may use a higher frequency and then switch to a lower frequency to image large myomas.”) (Munrow, Para 7; “What is needed is a small ultrasound array that may be inserted directly into the uterine cavity for imaging the endometrium, uterus and surrounding pelvic anatomy for diagnostic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above wherein the object of interest is an endometrial cavity in order to allow for diagnosis of a variety of diseases as taught by Munrow (Munrow, Para 6-7).

Regarding claim 25, Sofka as modified by Chalana above discloses all of the limitations of claim 22 as discussed above.
Sofka as modified by Chalana above does not clearly and explicitly disclose wherein the object of interest is an endometrial cavity.
In an analogous ultrasound imaging field of endeavor Munrow discloses wherein an object of interest is an endometrial cavity (Munrow, Para 17; “For example, to image the endometrial cavity one may use a higher frequency and then switch to a lower frequency to image large myomas.”) (Munrow, Para 7; “What is needed is a small ultrasound array that may be inserted directly into the uterine cavity for imaging the endometrium, uterus and surrounding pelvic anatomy for diagnostic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above wherein the object of interest is an endometrial cavity in order to allow for diagnosis of a variety of diseases as taught by Munrow (Munrow, Para 6-7).

s 4-5  rejected under 35 U.S.C. 103 as being unpatentable over Sofka and Chalana applied to claim 1 above, and in further view of Kupfer et al. (US5287273, hereafter Kupfer).
Regarding claim 4, Sofka as modified by Chalana above discloses all of the limitations of claim 1 as discussed above.
Sofka as modified by Chalana above discloses calculating a mid-coronal plane image of the object of interest (Sofka, Pg 3, Col 2, Para 7; “The median (or mid-sagittal) plane shows the corpus callosum”).
Sofka as modified by Chalana above does not clearly and explicitly disclose wherein the coronal plane image is generated by calculating a polynomial.
In an analogous organ imaging field of endeavor Kupfer discloses wherein an image is generated using a polynomial (Kupfer, Col 16, lines 32-34; “the LRF images are calculated using 15 Legendre polynomials and the scintigraphic images interpolated into 60 to 120 images.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above wherein the coronal plane image is generated by calculating a polynomial in order to use an image generation method that is highly tolerant of noise as taught by Kupfer (Kupfer, Col 1, lines 30-37).
Sofka as modified by Chalana and Kupfer above is interpreted as calculating a polynomial along the visualization plane because Kupfer uses polynomials to generate an image an in Sofka the image is calculated using the visualization plane.

Regarding claim 5, Sofka as modified by Chalana and Kupfer above discloses all of the limitations of claim 4 as discussed above.
Sofka does not clearly and explicitly disclose wherein the polynomial is a Legendre polynomial.
In an analogous organ imaging field of endeavor Kupfer discloses wherein an image is generated using a Legendre polynomial (Kupfer, Col 16, lines 32-34; “the LRF images are calculated using 15 Legendre polynomials and the scintigraphic images interpolated into 60 to 120 images.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana and Kupfer above wherein the polynomial is a Legendre polynomial in order to use an image generation method that is highly tolerant of noise as taught by Kupfer (Kupfer, Col 1, lines 30-37).
Sofka as modified by Chalana and Kupfer above is interpreted as disclosing the limitations in this claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Claims 6-10, 19-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sofka and Chalana applied to claims 1, 16, and 22 above, and in further view of Bouthemy et al (EP0219435, hereafter citing to the machine translation of Bouthemy). 
Regarding claim 6, Sofka as modified by Chalana above discloses all of the limitations of claim 1 as discussed above.

In an analogous 3D image object identification system field of endeavor Bouthemy discloses wherein a visualization plane corresponds to a hypersurface of an object of interest (Bouthemy, Pg 1, Para 1; “An edge detection method for multi-dimensional imaging and local estimation of their characteristic parameters, in a space in at least three dimensions, said space being represented by at least a sequence of two-dimensional images, and each image point being represented by the digital value of its luminance. These multi-dimensional contours, which are called hypercontours in what follows, are portions of hypersurface in a given space, a hypersurface having a surface n-1 dimensions in an n-dimensional space”).
Bouthemy is interpreted as disclosing a visualization plane corresponding to a hypersurface of the object of interest because Bouthemy describes the hypercontours as “a three-dimensional contour” of images of “a series of sections of an object in a three-dimensional space.” Therefore they are capable of being displayed as an image. Additionally, Bouthemy stats that “hypercontours [...] are a three dimensional contour” of the object and “are portions of hypersurfaces”. Therefore, since the hypercontours are formed from image data, are a contour of the object, and are portions of a hypersurface the hypercontours of Bouthemy are hypercontours of the object of interest which at least correspond to a visualization plane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above (Bouthemy, Pg 2, Para 5-6).

Regarding claim 7, Sofka as modified by Chalana above discloses all of the limitations of claim 1 as discussed above.
Sofka as modified by Chalana above does not disclose wherein the visualization plane comprises multiple surfaces fit on the object of interest.
In an analogous 3D image object identification system field of endeavor Bouthemy discloses wherein a visualization plane comprises multiple surfaces fit on an object of interest (Bouthemy, Pg 2, Para 1; “These hypercontours are surfaces generated by the displacement, over time, of two-dimensional contours of the object in the image plane”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above wherein the visualization plane comprises multiple surfaces fit on the object of interest in order to allow for faster calculation time as taught by Bouthemy (Bouthemy, Pg 2, Para 5-6).

Regarding claim 8, Sofka as modified by Chalana above discloses all of the limitations of claim 1 as discussed above.
Sofka as modified by Chalana above does not clearly and explicitly disclose the visualization plane being projected along three orthogonal two dimensional (2D) planes.
(Bouthemy, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka to have the visualization plane be projected along three orthogonal two dimensional (2D) planes in order to allow for estimation of hypercontours in a reference frame as taught by Bouthemy (Bouthemy, Para 8).

Regarding claim 9, Sofka as modified by Chalana and Bouthemy above discloses all of the limitations of claim 8 as discussed above.
Sofka as modified by Chalana and Bouthemy above further discloses wherein one of the 2D planes correspond to a mid-coronal plane, a mid-sagittal plane, or a mid-axial plane (Sofka, Pg 3, Col 2, Para 7; “The median (or mid-sagittal) plane shows the corpus callosum”).
Sofka as modified by Chalana and Bouthemy above is interpreted as disclosing this limitation in the claims because Bouthemy modifies Sofka to project the visualization plane along 2D planes of the ROI and Sofka as 2D images of the ROI including the mid-sagittal plane.

Regarding claim 10, Sofka as modified by Chalana above discloses all of the limitations of claim 1 as discussed above.

In an analogous field of 3D edge segmentation Bouthemy, discloses that the visualization plane is displayed as a plurality of two dimensional (2D) slices, and further comprising arranging the 2D slices as a polyline (Bouthemy, Figure 2; 2D slices arranged in a straight polyline).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka to have the visualization plane be displayed as a plurality of two dimensional (2D) slices, and further comprise arranging the 2D slices as a polyline in order to allow for faster calculation time as taught by Bouthemy (Bouthemy, Pg 2, Para 5-6).

Regarding claim 19, Sofka as modified by Chalana above discloses all of the limitations of claim 16 as discussed above.
Sofka as modified by Chalana above does not disclose wherein the visualization plane comprises multiple surfaces fit on the object of interest.
In an analogous 3D image object identification system field of endeavor Bouthemy discloses wherein a visualization plane comprises multiple surfaces fit on an object of interest (Bouthemy, Pg 2, Para 1; “These hypercontours are surfaces generated by the displacement, over time, of two-dimensional contours of the object in the image plane”.)
(Bouthemy, Pg 2, Para 5-6).

Regarding claim 20, Sofka as modified by Chalana and Bouthemy above discloses all of the limitations of claim 19 as discussed above.
Sofka does not clearly and explicitly disclose wherein the visualization plane corresponds to a hypersurface of the object of interest.
However, Bouthemy further discloses wherein a visualization plane corresponds to a hypersurface of an object of interest (Bouthemy, Pg 1, Para 1; “An edge detection method for multi-dimensional imaging and local estimation of their characteristic parameters, in a space in at least three dimensions, said space being represented by at least a sequence of two-dimensional images, and each image point being represented by the digital value of its luminance. These multi-dimensional contours, which are called hypercontours in what follows, are portions of hypersurface in a given space, a hypersurface having a surface n-1 dimensions in an n-dimensional space”).
Bouthemy is interpreted as disclosing a visualization plane corresponding to a hypersurface of the object of interest because Bouthemy describes the hypercontours as “a three-dimensional contour” of images of “a series of sections of an object in a three-dimensional space.” Therefore they are capable of being displayed as an image. Additionally, Bouthemy stats that “hypercontours [...] are a three dimensional contour” of the object and “are portions of hypersurfaces”. Therefore, since the hypercontours are formed from image data, are a contour of the object, and are portions of a hypersurface the hypercontours of Bouthemy are hypercontours of the object of interest which at least correspond to a visualization plane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana and Bouthemy above wherein the visualization plane corresponds to a hypersurface of the object of interest in order to allow for faster calculation time as taught by Bouthemy (Bouthemy, Pg 2, Para 5-6).

Regarding claim 21, Sofka as modified by Chalana and Bouthemy above discloses all of the limitations of claim 19 as discussed above.
Sofka does not disclose wherein the controller circuit is configured to use the object of interest as a 3D manifold to define the hypersurface.
However, Bouthemy further discloses wherein an object of interest is a 3D manifold used to define a hypersurface (Bouthemy, Pg 2, Para 1; “These hypercontours are surfaces generated by the displacement, over time, of two-dimensional contours of the object in the image plane”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana and Bouthemy above wherein the controller circuit is configured to use the object of interest (Bouthemy, Pg 2, Para 5-6).

Regarding claim 26, Sofka as modified by Chalana above discloses all of the limitations of claim 22 as discussed above.
Sofka as modified by Chalana above does not disclose wherein the visualization plane corresponds to a hypersurface of the object of interest.
In an analogous 3D image object identification system field of endeavor Bouthemy discloses wherein the visualization plane corresponds to a hypersurface of the object of interest (Bouthemy, Pg 1, Para 1; “An edge detection method for multi-dimensional imaging and local estimation of their characteristic parameters, in a space in at least three dimensions, said space being represented by at least a sequence of two-dimensional images, and each image point being represented by the digital value of its luminance. These multi-dimensional contours, which are called hypercontours in what follows, are portions of hypersurface in a given space, a hypersurface having a surface n-1 dimensions in an n-dimensional space”).
Bouthemy is interpreted as disclosing a visualization plane corresponding to a hypersurface of the object of interest because Bouthemy describes the hypercontours as “a three-dimensional contour” of images of “a series of sections of an object in a three-dimensional space.” Therefore they are capable of being displayed as an image. Additionally, Bouthemy stats that “hypercontours [...] are a three dimensional contour” of the object and “are portions of hypersurfaces”. Therefore, since the hypercontours are formed from image data, are a contour of the object, and are portions of a hypersurface the hypercontours of Bouthemy are hypercontours of the object of interest which at least correspond to a visualization plane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above wherein the visualization plane corresponds to a hypersurface of the object of interest in order to allow for faster calculation time as taught by Bouthemy (Bouthemy, Pg 2, Para 5-6).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sofka, Chalana, and Bouthemy as applied to claim 10 above, and in further view of Zhan et al. (US20160078615, hereafter Zhan). 
Regarding claim 11, Sofka as modified by Chalana and Bouthemy above discloses all of the limitations of claim 10 as discussed above.
Sofka as modified by Chalana and Bouthemy above does not disclose receiving a user input indicative of adjusting an orientation of at least one of the 2D slices, and adjusting the visualization plane based on the orientation of the at least one of the 2D slices.
In an analogous field of 3D medical imaging Zhan discloses receiving a user input indicative of adjusting an orientation of at least one slice of a plurality of 2D slices (Zhan, Para 33; “The workstation 303 may include a graphical user interface to receive user input via an input device (e.g., keyboard, mouse, touch screen voice or video recognition interface, etc.) to manipulate visualization and/or processing of the image data. For example, the user may view the presented image data, and specify one or more visualization plane adjustments or preferences (e.g., zooming, panning, rotating, changing contrast, changing color, changing view angle, changing view depth, changing rendering or reconstruction technique, etc.)”), and adjusting a visualization plane based on an orientation of the at least one of the 2D slices (Zhan, Para 48; “label visualization unit 307 determines the position of the label using a positioning technique selected according to the view type of the visualization plane […] When the visualization plane is rotated to another different view type (e.g., axial to sagittal), the label positioning technique may be automatically updated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana and Bouthemy above to receive a user input indicative of adjusting an orientation of at least one of the 2D slices, and adjust the visualization plane based on the orientation of the at least one of the 2D slices in order to provide faster recognition of anatomical structures and possible abnormalities in medical images as taught by Zhan (Zhan, Para 4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sofka and Chalana as applied to claim 1 above, and in further view of Solanki et al. (US8879813, hereafter Solanki). 
Regarding claim 14, Sofka as modified by Chalana above discloses all of the limitations of claim 1 as discussed above.

In an analogous field of identification of anatomical structures in medical imaging Solanki discloses that a select set of ultrasound data (Solanki, Col 19, lines 59-61; “medical images such as those acquired using ultrasound equipment”) is identified utilizing a machine learning algorithm (Solanki, Col 52, lines 45-61; “Deep Learning. In another embodiment, the system employs biologically plausible, deep artificial neural network architectures […] In one embodiment, the system uses convolution networks, sometimes referred to as cony-nets, based classifiers, which are deep architectures that have been shown to generalize well for visual inputs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka as modified by Chalana above to have the select set of the 3D ultrasound data be identified utilizing a machine learning algorithm in order to make imaging-based disease diagnosis scalable, cost-effective, and reproducible, leading to timely treatment and better quality of life as taught by Solanki (Solanki, Col 1, lines 42-46).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sofka and Chalana as applied to claim 1 above, and in further view of Zhan et al. (US20160078615, hereafter Zhan). 
Regarding claim 15, Sofka as modified by Chalana above discloses all of the limitations of claim 1 as discussed above.

In an analogous field of 3D medical imaging, Zhan discloses receiving a user input indicative of a rotation of the visualization plane about a rotational axis (Zhan, Para 33; “The workstation 303 may include a graphical user interface to receive user input via an input device (e.g., keyboard, mouse, touch screen voice or video recognition interface, etc.) to manipulate visualization and/or processing of the image data. For example, the user may view the presented image data, and specify one or more visualization plane adjustments or preferences (e.g., zooming, panning, rotating, changing contrast, changing color, changing view angle, changing view depth, changing rendering or reconstruction technique, etc.)”),
adjusting the visualization plane of the object of interest based on the rotation to form an adjusted visualization plane (Zhan, Para 48; “label visualization unit 307 determines the position of the label using a positioning technique selected according to the view type of the visualization plane […] When the visualization plane is rotated to another different view type (e.g., axial to sagittal), the label positioning technique may be automatically updated”); and
displaying the adjusted visualization plane on the display (Zhan, Para 48; “label visualization unit 307 determines the position of the label using a positioning technique selected according to the view type of the visualization plane […] When the visualization plane is rotated to another different view type (e.g., axial to sagittal), the label positioning technique may be automatically updated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sofka to include receiving a user input indicative of a rotation of the visualization plane about a rotational axis, adjusting the visualization plane of the object of interest based on the rotation to form an adjusted visualization plane; and displaying the adjusted visualization plane on the display in order to provide faster recognition of anatomical structures and possible abnormalities in medical images as taught by Zhan (Zhan, Para 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793